DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.    	Applicant's Amendments to the Claims filed December 18, 2020 is respectfully acknowledged. Claims 1, 3 and 5, 6, 8-11, 13-16 and 18-20 are pending for examination.

Response to Arguments
3.    	Applicant's arguments with respect to the 35 U.S.C. 112 rejection have been considered but are not persuasive. While independent claims 1, 9 and 14 no longer recite "determining a level of belief in the possible adjustment to the current aircraft ground movement", it is considered that including the limitations "state transition probabilities that define how often each of the different aircraft ground movement routes in the set of states is a current aircraft ground movement route at the airport" and “observation probabilities that define a probability that each of the different aircraft ground movement routes in the set of states is the current aircraft ground movement route at the airport based on the information associated with the current aircraft ground movements at the airport” does not overcome the 35 U.S.C. 112 rejection because the specification does not appear to provide any values or any other detail to represent the claimed level. There appears to be no description or formulas that show how the probabilities are calculated. The particulars for performing the desired functions have not been described within the specification in a clear, concise and exact manner to allow one of ordinary skill in the art to ascertain how the route adjustment could be done via suing the claimed algorithms.  


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
5.	Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Claims 1 and 14 recite a computing device for routing aircraft ground movements at an airport, and a non-transitory computer readable medium having computer readable instructions stored thereon, comprising: 
a memory;
a processor configured to execute executable instructions stored in the memory to: 
receive information associated with current aircraft ground movements at an airport;
input the information associated with the current aircraft ground movements into a hidden Markov model, wherein the hidden Markov model includes:
a set of states, wherein each respective state of the set corresponds to a different aircraft ground movement route at the airport and the set of states includes:
routes that cross a particular runway: 
routes that avoid crossing a particular runway: and routes that include different directions from which other currently landing aircraft exit the runway:
state transition probabilities that define how often each of the different aircraft ground movement routes in the set of states is a current aircraft ground movement route at the airport: and
observation probabilities that define a probability that each of the different aircraft ground movement routes in the set of states is the current aircraft ground movement 
route at the airport based on the information associated with the current aircraft ground movements at the airport:
determine, using the state transition probabilities and the observation probabilities included in the hidden Markov model, a possible adjustment to the current aircraft ground movement route of an aircraft at the airport by applying a set of aircraft ground movement routing rules to the information associated with the current aircraft ground movements, wherein the set of aircraft ground movement routing rules corresponds to the set of states included in the hidden Markov model; and 
a user interface configured to provide the possible adjustment to the current aircraft ground movement route to a user of the computing device.
For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories. MPEP 2106.03. In the present case, the claims recite a computing device that comprises a memory, a processor and a user interface. Thus, the claims are directed to a manufacture or a machine, which is one of the statutory categories.     
             For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the present case, the Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mathematical concepts” because, under its broadest reasonable interpretation, the claims cover performance using mathematical calculation.  
 	The judicial exception is recited in these claims because they recite “… determine using…hidden Markov model…possible adjustment…by applying…routing rules…” which falls into the “mathematical calculations” group. This limitation requires the performance of an arithmetic operation of applying the “state transition probabilities…..” and “observation probabilities….” into the hidden Markov model in order to determine routes of aircraft on the ground. The claims describe a “mathematical relationship,” which is specifically identified in the 2019 PEG as an example in the “mathematical concepts” grouping of abstract ideas.  The claims are therefore ineligible.

               For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claims integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the Office submits that the bolded portions in the recited claims above continue to represent the judicial exception, while the underlined portions represent the “additional limitations”, wherein the additional limitations beyond the above-noted abstract idea are as follows. 
The claims recite the steps of “…input the information…”, ”…receive information…” and “…provide the possible adjustment…” which amount to mere data gathering/inputting/outputting of information constituting a form of insignificant extra-solution activity (i.e. as a general means of providing variable information to a mathematical model and/or outputting calculated values), see MPEP2106.05(g).  
The additional elements “memory” and “processor” are recited generically such that they represent no more than mere instructions to apply the judicial exceptions on a generic computer.
The additional element “processor” that facilitates the receiving of information is also directed to a generically recited tool for performing insignificant extra-solution activity of data gathering per MPEP 2106.05(g).
The claims further recite an additional element “a user interface configured to provide the possible adjustment to the current aircraft ground movement route to a user of the computing device”, which is directed to insignificant extra-solution activity because the “user interface”, as described within the specification, performs only ordinary function of any general computerized user interface for providing/outputting calculated information or for data input.
The claimed “set of states”, “routes that…”, “state transition probabilities” and “observation probabilities” are information variables to be used within the hidden Markov model.  These elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP 2106.05(h).
The claims are therefore ineligible.
                For Prong Two of Step 2B of the analysis for eligible subject matter, it is evaluated whether the claims as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	In the instant case, following prong Two of Step 2A, the generically recited memory and processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The additional elements “processor” and “user interface” are recognized as performing extra-solution activity of outputting calculated information. These additional elements are recited at high level of generality and performed routine extra-solution activity of outputting/providing data, and are not sufficient to amount to significantly more than the judicial exception. As described within the specification and per MPEP 2106.05(g) the generic user interface is insignificant and tangential to the claimed invention.
As discussed above in Prong Two of Step 2A, the claimed “set of states”, “routes that…”, “state transition probabilities” and “observation probabilities” are information variables to be used within the hidden Markov.  These variables are elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP2106.05(h).  They do not add inventive concept to the claim. Even when considered in combination, these additional elements do not provide an inventive concept. Hence, the claims are not eligible.

6.	Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claim falls within one of the four statutory categories. MPEP 2106.03. In the present case, the claim recites a computing device that comprises a memory, a processor and a user interface. Thus, the claim is directed to a manufacture or a machine, which is one of the statutory categories.     
             For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the present case, the Office submits that the judicial exception is identified for this claim because it constitutes the judicial exception in terms of “mathematical concepts” for the reasons discussed above for claim 1.
For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application.
Again, the additional element “processor” is recited generically such that it represents no more than mere instructions to apply the judicial exception on a generic computer.
The additional element “processor” that facilitates the receiving of information is also directed to a generically recited tool for performing insignificant extra-solution activity of data gathering per MPEP 2106.05(g).
The claim recites the steps of “receive an acceptance of the adjustment to the current aircraft ground movement route from the user” and “execute the instructions to make the adjustment to the current aircraft ground movement route upon the user interface receiving the acceptance of the adjustment”, which amounts to mere data gathering and outputting of information, constituting a form of insignificant extra-solution activity (i.e. as a general means of providing variable information to a mathematical model and/or outputting calculated values), see MPEP2106.05(g).  
                For Prong Two of Step 2B, it is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Following prong Two of Step 2A, the generically recited memory and processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The additional elements “processor” and “user interface” are recognized as performing extra-solution activity of outputting calculated information. These additional elements are recited at high level of generality and performed routine extra-solution activity of outputting/providing data, and are not sufficient to amount to significantly more than the judicial exception. As described within the specification and per MPEP 2106.05(g) the generic user interface is insignificant and tangential to the claimed invention.

7.	Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories. MPEP 2106.03. In the present case, the claims recite a computing device that comprises a memory, a processor and a user interface. Thus, the claims are directed to a manufacture or a machine, which is one of the statutory categories.     
	 
             For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the present case, the Office submits that the judicial exception is identified for this claim because it constitutes the judicial exception in terms of “mathematical concepts” for the reasons discussed above for claim 1.
For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application.
In the present case, the Office submits that the claims recite the step of “execute the instructions to determine the set of aircraft ground movement routing rules….” which amount to mere data gathering/inputting/outputting of information constituting a form of insignificant extra-solution activity, see MPEP2106.05(g).  
For Prong Two of Step 2B, it is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
In the present case, with respect to Prong Two of Step 2A, the claims recite the additional element computing device, which is configured to execute the route adjustment as described above. The processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. In the instant case, following prong Two of Step 2A, the generically recited memory and processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The additional element “computing device” is recognized as performing extra-solution activity of outputting calculated information. These additional elements are recited at high level of generality and performed routine extra-solution activity of outputting/providing data, and are not sufficient to amount to significantly more than the judicial exception. As described within the specification and per MPEP 2106.05(g) the generic user interface is insignificant and tangential to the claimed invention.
As discussed above in Prong Two of Step 2A of claim 1, the claimed “set of states” is information variables to be used within the hidden Markov.  These additional elements only generally link the use of the judicial exception to a particular technological environment or field of use, per MPEP2106.05(h).  They do not add inventive concept to the claim. Even when considered in combination, this additional elements do not provide an inventive concept. Hence, the claim is not eligible.

8.	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
 	Claim 9 recites a method for routing aircraft ground movements at an airport, comprising:
receiving, by a computing device, information associated with current aircraft ground movements at an airport;
inputting, by the computing device, the information associated with the current aircraft ground movements in a hidden Markov model, wherein the hidden Markov model includes:
a set of states, wherein each respective state of the set corresponds to a different aircraft ground movement route at the airport and the set of states includes:
routes that cross a particular runway;
routes that avoid crossing a particular runway; and 
routes that include different directions from which other currently landing aircraft exit the runway;
state transition probabilities that define how often each of the different aircraft ground movement routes in the set of states is a current aircraft ground movement route at the airport; and
observation probabilities that define a probability that each of the different aircraft ground movement routes in the set of states is the current aircraft ground movement route at the airport based on the information associated with the current aircraft ground movements at the airport;
proposing, by the computing device, an adjustment to a current aircraft ground movement route of an aircraft at the airport by applying a set of aircraft ground movement routing rules to the information associated with the current aircraft ground movements, wherein the set of aircraft ground movement routing rules corresponds to a set of states that include: 
routes that cross a particular runway; 
routes that avoid crossing a particular runway; and
routes that include different directions from which other currently landing aircraft exit the runway;
state transition probabilities that define how often each of the different aircraft ground movement routes in the set of states is a current aircraft ground movement route at the airport; and
observation probabilities that define a probability that each of the different aircraft ground movement routes in the set of states is the current aircraft ground movement route at the airport based on the information associated with the current aircraft ground movements at the airport;
proposing, by the computing device using the state transition probabilities and the observation probabilities included in the hidden Markov model, an adjustment to the current aircraft ground movement route of an aircraft at the airport by applying a set of aircraft ground movement routing rules to the information associated with the current aircraft ground movements, wherein the set of aircraft ground movement routing rules corresponds to the set of states included in the hidden Markov model;
providing, by the computing device, the proposed adjustment to the current aircraft ground movement route to a user of the computing device; and 
adjusting, by the computing device upon receiving an acceptance of the proposed adjustment to the current aircraft ground movement rouge, the current aircraft ground movement route according to the proposed adjustment.
For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claim falls within one of the four statutory categories. MPEP 2106.03. In the present case, the claim recites a computing device. Thus, the claim is directed to a manufacture or a machine, which is one of the statutory categories.     
             For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the present case, the Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mathematical concepts” because, under its broadest reasonable interpretation, the claim covers performance using mathematical calculation.  
 	The judicial exception is recited in this claim because it recites “…using…hidden Markov model… adjustment…by applying…routing rules…” which falls into the “mathematical calculations” group. This limitation requires the performance of an arithmetic operation of applying the “state transition probabilities…..” and “observation probabilities….” into the hidden Markov model in order to determine routes of aircraft on the ground. The claim describes a “mathematical relationship,” which is specifically identified in the 2019 PEG as an example in the “mathematical concepts” grouping of abstract ideas.  The claim is therefore ineligible.
               For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the Office submits that the bolded portions in the recited claim above continue to represent the judicial exception, while the underlined portions represent the “additional elements”, wherein the additional elements beyond the above-noted abstract idea are as follows. 
The claim recites the steps of “…inputting…the information…”, ”…receiving….information…”, “proposing…an adjustment” and “…providing…the proposed adjustment…” which amount to mere data gathering/inputting/outputting of information constituting a form of insignificant extra-solution activity (i.e. as a general means of providing variable information to a mathematical model and/or outputting calculated values), see MPEP2106.05(g).  
The additional element “computing device” is recited generically such that they represent no more than mere instructions to apply the judicial exceptions on a generic computer.
The additional element “computing device” that facilitates the receiving of information is also directed to a generically recited tool for performing insignificant extra-solution activity of data gathering per MPEP 2106.05(g).
The recited additional element “computing device” is configured for “providing…the possible adjustment to the current aircraft ground movement route to a user of the computing device”, which is directed to insignificant extra-solution activity because this additional element performs only ordinary function of any general computerized device for providing/outputting calculated information or for data input.
The claimed “set of states”, “routes that…”, “state transition probabilities” and “observation probabilities” are information variables to be used within the hidden Markov model.  These elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP 2106.05(h). The claim is therefore ineligible.
                For Prong Two of Step 2B of the analysis for eligible subject matter, it is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	In the instant case, following prong Two of Step 2A, the generically recited computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The additional element “computing device” is recognized as performing extra-solution activity of outputting calculated information. This additional element is recited at high level of generality and performed routine extra-solution activity of outputting/providing data, and is not sufficient to amount to significantly more than the judicial exception. As described within the specification and per MPEP 2106.05(g) the generic computing device is insignificant and tangential to the claimed invention.
As discussed above in Prong Two of Step 2A, the claimed “set of states”, “routes that…”, “state transition probabilities” and “observation probabilities” are information variables to be used within the hidden Markov.  These variables are elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP2106.05(h).  They do not add inventive concept to the claim. Even when considered in combination, these additional elements do not provide an inventive concept. Hence, the claim is not eligible.

9.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories. MPEP 2106.03. In the present case, the claims recite a computing device that comprises a memory, a processor and a user interface. Thus, the claims are directed to a manufacture or a machine, which is one of the statutory categories.     
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the present case, the Office submits that the judicial exception is identified for this claim because it constitutes the judicial exception in terms of “mathematical concepts” for the reasons discussed above for claim 9.
	For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the Office submits that the additional elements in the claim beyond the abstract idea do not integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception for the reasons discussed above for claim 9.
Further, the claimed elements “route of the aircraft from a gate of the airport to a runway of the airport” and “route of the aircraft from a runway of the airport to a gate of the airport” are information variables to be used within the hidden Markov model.  These elements only generally link the use of the judicial exception to a particular technological environment or field of use, per MPEP 2106.05(h). The claim is therefore ineligible.
                For Prong Two of Step 2B of the analysis for eligible subject matter, it is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
In the instant case, following prong Two of Step 2A, the generically recited computing device does not add an inventive concept to the claim for the reasons discussed above for claim 9. Hence, the claim is not eligible.

10.	Claims 11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories. MPEP 2106.03. In the present case, the claim recites a computing device. Thus, the claim is directed to a manufacture or a machine, which is one of the statutory categories.     
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the present case, the Office submits that the judicial exception is identified for the claims because they constitute the judicial exception in terms of “mathematical concepts” for the reasons discussed above for claim 9.
 	Further, the Office submits that the judicial exception is identified for claim 10 because it recites “determining, by the computing device, when a change in a state of the current aircraft ground movements at the airport occurs based, at least in part, on the information associated with the current aircraft ground movements”, which is a time-based calculation that constitutes a “mathematical concepts” grouping of abstract ideas.  The claims are therefore ineligible.
               For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claims integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the Office submits that the additional element in the claim beyond the abstract idea do not integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception for the reasons discussed above for claim 9.
Further, the claim recites the step of “…proposing…the adjustment to the current aircraft ground movement route at the airport upon determining a change in the state of the current aircraft ground movements at the airport has occurred”, which amounts to mere data gathering/inputting/outputting of information constituting a form of insignificant extra-solution activity (i.e. as a general means of providing variable information to a mathematical model and/or outputting calculated values), see MPEP2106.05(g).  Thus the claim is ineligible.
                For Prong Two of Step 2B of the analysis for eligible subject matter, it is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
In the instant case, following prong Two of Step 2A, the generically recited computing device does not add an inventive concept to the claim for the reasons discussed above for claim 9. Hence, the claim is not eligible.

11.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claim falls within one of the four statutory categories. MPEP 2106.03. In the present case, the claims recite a computing device that comprises a memory, a processor and a user interface. Thus, the claim is directed to a manufacture or a machine, which is one of the statutory categories.     
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the present case, the Office submits that the judicial exception is identified for the claim because it constitutes the judicial exception in terms of “mathematical concepts” for the reasons discussed above for claim 14.
               For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the Office submits that the additional element in the claim beyond the abstract idea do not integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception for the reasons discussed above for claim 14.
Further, the claim recites the additional element “the possible adjustment to the current aircraft ground movement route includes an adjustment of the current aircraft ground movement route to one of the different aircraft ground movement routes in the set of states”, which is directed to insignificant extra-solution activity because the “processor”, as described within the specification, performs only ordinary function of any general computerized medium for providing/outputting calculated information or for data input.
The claimed “set of states” again are information variables to be used within the hidden Markov model.  These elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP 2106.05(h).
The claim is therefore ineligible.
                For Prong Two of Step 2B of the analysis for eligible subject matter, it is evaluated whether the claims as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	In the instant case, following prong Two of Step 2A, the Office submits that the additional element, or combination of additional elements, does not add an inventive concept to the claim. The additional element “the possible adjustment…” is recognized as performing extra-solution activity of providing information. This additional element is recited at high level of generality and performed routine extra-solution activity of providing data, and are not sufficient to amount to significantly more than the judicial exception. As described within the specification and per MPEP 2106.05(g) the generic user interface is insignificant and tangential to the claimed invention.
As discussed above in Prong Two of Step 2A, the claimed “set of states” is information variables to be used within the hidden Markov.  These variables are elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP2106.05(h).  They do not add inventive concept to the claim. Hence, the claim is not eligible.
12.	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claim falls within one of the four statutory categories. MPEP 2106.03. In the present case, the claims recite a computing device that comprises a memory, a processor and a user interface. Thus, the claims are directed to a manufacture or a machine, which is one of the statutory categories.     
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the present case, the Office submits that the judicial exception is identified for the claim because it constitutes the judicial exception in terms of “mathematical concepts” for the reasons discussed above for claim 15.
Further, the claim recites the limitation “the instructions are executable by the processor to determine, using the hidden Markov model, levels of belief in each respective state of the set’, which falls into the “mathematical calculations” group. This limitation requires the performance of an arithmetic operation of applying the hidden Markov model in order to determine routes of aircraft on the ground. The claim describes a “mathematical relationship,” which is specifically identified in the 2019 PEG as an example in the “mathematical concepts” grouping of abstract ideas.  The claim is therefore ineligible.
               For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the Office submits that the additional element in the claim beyond the abstract idea do not integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception for the reasons discussed above for claim 14.
Further, the claim recites the additional element “the possible adjustment to the current aircraft ground movement route includes …”, which is directed to insignificant extra-solution activity because the “processor”, as described within the specification, performs only ordinary function of any general computerized medium for providing/outputting calculated information or for data input.
The claimed “state of the set” is information variables to be used within the hidden Markov model.  These elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP 2106.05(h).
The claim is therefore ineligible.
                For Prong Two of Step 2B of the analysis for eligible subject matter, it is evaluated whether the claims as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	In the instant case, following prong Two of Step 2A, the Office submits that the additional element, or combination of additional elements, does not add an inventive concept to the claim. The additional element “the possible adjustment…” is recognized as performing extra-solution activity of providing information. This additional element is recited at high level of generality and performed routine extra-solution activity of providing data, and are not sufficient to amount to significantly more than the judicial exception. As described within the specification and per MPEP 2106.05(g) the generic user interface is insignificant and tangential to the claimed invention.
As discussed above in Prong Two of Step 2A, the claimed “set of states” is information variables to be used within the hidden Markov.  These variables are elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP2106.05(h).  They do not add inventive concept to the claim. Hence, the claim is not eligible.

13.	Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories. MPEP 2106.03. In the present case, the claims recite a computing device that comprises a memory, a processor and a user interface. Thus, the claim is directed to a manufacture or a machine, which is one of the statutory categories.     
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the present case, the Office submits that the judicial exception is identified for the claims because they constitute the judicial exception in terms of “mathematical concepts” for the reasons discussed above for claim 14.
               For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the Office submits that the additional element in the claim beyond the abstract idea do not integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception for the reasons discussed above for claim 14.
Further, the claims recites the additional element “the information associated with the current aircraft ground movements includes a change in congestion in the current aircraft ground movements at the airport”, which is directed to insignificant extra-solution activity, because the “processor” that performs the inputting of this information performs only ordinary function of any general computerized medium for providing information or for data input.
Further, the claims recites the additional element “the information associated with the current aircraft ground movements includes a current number of landings on a runway of the airport”, which is directed to insignificant extra-solution activity because the “processor” that performs the inputting of this information performs only ordinary function of any general computerized medium for providing information or for data input. The claim is therefore ineligible.
                For Prong Two of Step 2B of the analysis for eligible subject matter, it is evaluated whether the claims as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	In the instant case, following prong Two of Step 2A, the Office submits that the additional element, or combination of additional elements, does not add an inventive concept to the claim. The additional elements regarding “the information associated with the current aircraft ground movements …” is recognized as performing extra-solution activity of providing information. This additional element is recited at high level of generality and performed routine extra-solution activity of providing data, and are not sufficient to amount to significantly more than the judicial exception. As described within the specification and per MPEP 2106.05(g) the generic user interface is insignificant and tangential to the claimed invention. Hence, the claim is not eligible.

Claim Rejections - 35 USC §112
14. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

15. 	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16. 	Claims 1, 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Particularly, the claimed subject matter "state transition probabilities that define how often each of the different aircraft ground movement routes in the set of states is a current aircraft ground movement route at the airport" and “observation probabilities that define a probability that each of the different aircraft ground movement routes in the set of states is the current aircraft ground movement route at the airport based on the information associated with the current aircraft ground movements at the airport” do not appear to provide enough support for how the probabilities are calculated. It is acknowledged that the specification teaches that the state transition probabilities are calculations of how often each of the different aircraft ground movement routes in the set of states is being used as the current aircraft ground movement route at the airport, and the observation probabilities are calculations of how often each of the different aircraft ground movement routes in the set of states is being used as the current aircraft ground movement route at the airport based on the received information associated with the current aircraft ground movements at the airport [0034]. The end result is an adjusted ground movement routes provided to the user that are safer and more efficient. However, there appears to be no description or formulas that show how the probabilities are calculated.  It is acknowledged that the specification teaches that “each respective state transition probability matrix 218-1, 218-2, 218-3 can define how often each of the different aircraft ground movement routes in the set of states 214-1, 214-2, 214-3 is being used as the current aircraft ground movement route at the airport” [0042]. It is further acknowledged that the specification teaches that “Each respective observation probability matrix 216-1, 216-2, 216-3 can define the probability that each of the different aircraft ground movement routes in the set of states 214-1, 214-2, 214-3 is being used as the current aircraft ground movement route at the airport based on observations 212” [0041]. However, the specification does not appear to teach how the matrices are derived to determine the probabilities."
	Further, claim 16 recites the limitation “levels of belief” which does not comply with the written description requirement because it appears that there is no description on how the levels are calculated. Examiner acknowledges that the specification teaches that "computing device 100 can determine (e.g., calculate), using the hidden Markov model, levels of belief in each respective state of the set of states (e.g., in each of the different routes in the set), and the possible adjustment to the current aircraft ground movement route can include an adjustment (e.g., switch) to one of the different aircraft ground movement routes in the set of states if the level of belief in the state of the set corresponding to that respective route meets or exceeds a particular threshold" [0030], Examiner further acknowledges that the specification teaches that "hidden Markov model 210 can also include state transition probabilities in the form of state transition probability matrices 218-1, 218-2, 218-3. Each respective state transition probability matrix 218-1, 218-2, 218-3 can define how often each of the different aircraft ground movement routes in the set of states 214-1, 214-2, 214-3 is being used as the current aircraft ground movement route at the airport" [0042], However, the specification does not appear to teach which of these matrices meet and exceed the threshold level in determining the quicker and safe ground route requirement. For these reasons, the Applicant has not shown possession of the invention.

17. 	The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the 	subject matter which the inventor or a joint inventor regards as the invention.

18. 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which 	the applicant regards as his invention.

19. 	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Particularly,
the metes and bounds that make a "level of belief" at an airport cannot be ascertained based on the lack of support from the specification as indicated above. This renders the claim indefinite.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY P KING/Examiner, Art Unit 3664